UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X


UNITED STATES OF AMERICA
                                                               CONSENT PRELIMINARY ORDER
                 -v.                                           OF FORFEITURE AS TO
                                                               SPECIFIC PROPERTY/
ANNY LANDRON,                                                  MONEY JUDGMENT

                            Defendant.                         Sl 16 Cr. 580 (PAC)

                                             -   -   -   X


             WHEREAS ,         on or about January 10 ,                     2016 ,       ANNY LANDRON

(the     "defendant"),            was      charged       in    a     three-count          Supers~ding

Information,           Sl    16   Cr.      580       (PAC)     (the     "Information"),             with

conspiracy to steal government funds,                              in violation of Title 18,

United States Code, Section 371 (Count One); theft of government

funds,    in violation o:E Title 18,                         United States Code,             Sections

641    and   2     (Count         Two);      and· aggravated               identity        theft,     in

violation of Title 18, United States Code, Sections 1028A(a) (1),

1028A(b), and 2 (Count Three);

             WHEREAS,             the      Information              included         a     forfeiture

allegation as to Counts One and Two,                               seeking forfeiture to the

United States, pursuant to Title 18, Uhited States Code, Section

981(a) (1) (C), and Title 28, United States Code, Section 246l(c),

of any and all property, real or personal, which constitutes or

is    derived     from       proceeds        traceable         to    the    commission        of    the

offenses charged in Counts-1 One and Two of the Information;

             WHEREAS,          on'   or·   ab&ut January 10,               2016,     the defendant

pled guilty to Counts One through Three of the Information and
admitted   the   forfeiture      allegation with          respect     to   Counts   One

and Two of      the   Information,      pursuant to a         plea agreement with

the Government, and wherein the defendant agreed to forfeit:

      i.   a sum of money equal to ·$1.4 million in United States
           currency, representing the amount which constitutes or
           is derived from proceeds traceable to the commission
           of the offenses charged in Counts One and Two (the
           "Money Judgment"); and

     ii.   all right, title and interest of the defendant in the
           following spe~~fic property:

           a.    EPS Financial Cards with the                        following      card
                 numbers:
                  i.  00000-00001-77974-6321,
                ii.   00000-00001-78083-4803,
               iii.   00000-00001-78042-9724,
                iv.   00000-00001-77973-0767,
                 V.   00000-00001-78001-1488,
                vi.   00000-00001-78001-0247,
               vii.   00000-00001-77952-6809,
              viii.   00000-00001-77983-7563,
                ix.   00000-00001-78017-3849,
                 x.   00000--00001-78011-9283,
                xi.   00000-00001-78075-7763,
               xii.   00000-00001-77982-1169,
              xiii.   00000-00001-78056-3721,
               xiv.   00000-00001-78011-5009,
                xv.   00000-00001-77949-3489,
               xvi.   00000-00001-78051-5247,
              xvii.   00000~00001-78001-4047,
             xviii.   00000-00001-77978-8527,
               xix.   0 0 0-0 ,0-- 0 0 6 01- 7 7 9'? 5 - 7 0 0 7 ,
                xx.   00000-00001-78043-7886, and
               xxi.   00000-00001-77976-3688;

           b.      Green Dot Cards with the following card numbers:
                   i.   5792163735969,
                  ii.   5792525106412,
                 iii.   5792163645333,
                  iv.   5792162842196,
                   v.   5792163703520,
                                           2
                                                   ., .
                                                   il..'


                vi.    5792163776591,
               vii.    5791294863633,
              viii.    5791294936702,
                ix.    5791294958508,
                 x.    5792163676643,
                xi.    5791294806863,
               xii.    5792525402381,
              xiii.    5791294913255,
               xiv.    5791294928121,
                xv.    5792525,098973 I
               xvi.    5792163787556,
              xvii.    5792162879842,
             xviii.    5792162814195,
               xix.    5792163761098,
                xx.    5792163621524,
               xxi.    5792163755959, and
              xxii.    5792163681031;

(collectively the "Specifib Pioperty");
                          :   ,,   •              ~ i,.'    I




            WHEREAS,   the· d~fendant                           consents         to   the   entry    of    a

money judgment in the amount of                                 $1. 4 million in United States

currency,     representing             the                 amount        which   constitutes        or    is

derived     from   proceeds            traceable                    to     the   commission     of       the

offenses charged in Counts One and Two and to the forfeiture of

all the defendant's right,                    title,             and interest in the Specific

Property;




                                       . {,
                                              .. ,,
                                              •




                                                            3
               IT     IS    HEREBY     STIPULATED AND AGREED,                    by    and    between

United States of America,                 by its attorney Preet Bharara, United

States     Attorney,         Assistant        United       States      Attorney            Andrew    K.

Chan,     of    counsel,         and    the ··defendant,        and     his       counsel,        Paul

Wiegartner, Esq. that:

               1.      As a result of the offenses charged in Counts One

and Two of the Information,                  to which the defendant pled guilty,

a money judgment in the amount of $1.4 million in United States

currency       (the    "Money Judgment")              shall     be    entered          against      the

defendant.

               2.      As a result of the offenses charged in Counts One

and Two of the Information,                  all of the defendant's right,                       title

and interest in the Specific Property is hereby forfeited to the

United     States          for    di'spo$i ~j,oh:- · in    accordance            with      the    law,

subject to the provisions of 21 U.S. C.                          §    853.        To the extent

that the Specific Property has any value that                                is forfeited to

the    United States             such proceeds        will     be     credited         towards      the

Money Judgment.

               3.      Pursuant· to Rule 3 2. 2 (b) ( 4)              of the Federal Rules

of    Criminal      Procedure,         upon entry of           this    Consent          Preliminary

Order of Forfeiture as to Specific Property/Money Judgment,                                      this

Consent        Preliminary          Order      of     Forfeiture            as        to     Specific

Property/Money             Judgment     is    final       as   to     the    defendant,          ANNY
LANDRON,       and       shall     be       deemed       part     of     the    sentence         of    the

defendant,       and shall be included in the judgment of conviction

therewith.

                4.       Upon entry of             this       Consent Preliminary Order of

Forfeiture          as    to. Specific           Property/Money Judgment,                 the    United

States        Department          of       Treastlry      is     authorized        to     seize        the

Specific Property and hold the Specific Property in its secure,

custody and control.

               5.        Pursuant           to     21         u.s.c.      §     853 (n)   (1),        Rule

32.2(b) (6) of the Federal Rules of Criminal Procedure, and Rules

G(4) (a) (iv) (C)           and   G(5) (a) (ii)          of    the     Supplemental        Rules       for

Admiralty or Maritime Claims and Asset Forfeiture Actions,                                             the

United States shall publish for at least thirty (30)                                      consecutive

days     on     the       official          government          internet        forfeiture        site,

www.forfeiture.gov,               notice of this Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment.                                      Any person,
                                       >    -
other than the defendant· ·~n ·'·this case,                            claiming an interest in

the    Specific          Property must           file     a     petition within sixty                 (60)

days   from the           first    day of publication of                      the notice on this

official government internet site,                            or no later than thirty-five

(35)    days         from    the       mailing     of         actual    notice,     whichever           is

earlier.



                                                     5
              6.     Pursuant       to   Rule      32.2(b) (6) (A)            of   the    Federal

Rules of Criminal Procedu~1, th~' Government shall send notice to

any person who         reasonably appears               to be       a   potential        claimant

with     standing      to    contest     the        forfeiture           in    the     ancillary

proceeding.

              7.     The notice referenced in paragraph 6 above shall

state that the petition shall be for a hearing to adjudicate the

validity of         the petitioner's alleged interest                         in the Specific

Property,     shall    be     signed by       the       petitioner under penalty of

perjury,      and    shall    set    forth        the    nature         and    extent      of   the

petitioner's right,          title ·~and interest in the Specific Property

and any additional facts ·'supporting the petitioner's claim and

the relief sought, pursuant to 21 U.S.C. § 853(n).

              8.     Upon adjudication of                all    third-party          interests,

this Court will enter a Final Order of Forfeiture with respect

to the Specific Property pursuant to 21 U.S.C. § 853(n) and Rule

32.2(c) (2)    of the Federal Rules of Criminal Procedure,                               in which

all third-party interests will be addressed.

              9.     All     payments    on       the    outstanding           Money     Judgment

shall be made by postal money order,                       bank or certified check,

made payable,        in this in;~ftarr~e to the "United States Department

of     Treasury",     and     delivered       by        mail   to       the    United      States

Attorney's     Office,       Southern District             of New York,            Attn:    Money
                                              6
Laundering and Asset            Forfeiture Unit,                One St.     Andrew's       Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

            10.     Upon execution of this Consent Preliminary Order

of     Forfeiture    as   to ··spec\t;E~c              Property/Money         Judgment,        and

pursuant    to    21 U.S.C.      §    853,       the United States Department of

Treasury    shall    be   authorized             to    deposit        the   payments      on   the

Money Judgment in the Treasury Assets Forfeiture Fund,                                   and the

United States shall have clear .title to such forfeited property.

            11.     The   Court      shall           retain     jurisdiction        to    enforce

this    Consent     Preliminary       Order           of     Forfeiture     as    to     Specific

Property/Money Judgment,             and to amend it as necessary,                       pursuant

to Rule 32.2(e) of the Federal Rules of Criminal Procedure.

            12.     Pursuan~·to·Rule- 32.2(b) (3)                     of the Federal Rules
                                             .    -
of   Criminal     Procedure·,    B.pbn: ;en-try of             this    Consent     Preliminary

Order of Forfeiture as to Specific Property/Money Judgment,                                    the

United    States    Attorney's        Office           is    authorized      to    conduct     any

discovery needed to identify,                    locate or dispose of forfei table

property,    including     depositions,                interrogatories,           requests     for

production of documents and the issuance of subpoenas,                                   pursuant

to Rule 45 of the Federal Rules of Civil Procedure.

            13.     The   Clerk       of         the        Court   shall     forward       three

certified copies of this Consent Preliminary Order of Forfeiture
                                                 7
as   to   Specific   Property/Money       Judgment   to   Assistant    United

States Attorney Sarah Eddy,     Chief of       the Money Laundering and

Asset Forfeiture Unit,    United States Attorney's Office,            One St.

Andrew's Plaza, New York, New York 10007.




                          SPACE INTENTIONALLY

                              LEFT BLANK




                                      8
            14.     The   signature   page    of   this   Consent      Preliminary

Order of    Forfeiture/Money Judgment may be              executed     in one   or

more counterparts,        each o~ which w111 be deemed an original but

all   of    which    together    will       constitute    one    and    the   same

instrument.

AGREED AND CONSENTED TO:

PREET BHARARA
United States Attorney for the
Southern District of New York


By:
      ANDREW K. CHAN
      Assistant United States Attorney
      One St. Andrew 1 s Plaza
      New York, NY 10007
      (212)637-1072

ANNY LANDRON

Defen~                ~
By,   ANNY ~ { O N ~ ~                                    DATE


B y a : - - ~ R , ESQ.
                                                           &1r~
                                                          DATE
      Attorney for Defendant
      The Blanch Law Firm
      261 Madison Avenue, 12 th Floor
      New York, NY 10016



 . A
SO ORDERED:



HONORABLE   'PA~-~
UNITED STATES DISTRICT JUDGE



                                        9
